

115 HR 5998 IH: Securing Experts to Control, Understand, and Respond to Emergencies Act
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5998IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize a loan repayment program under which health
			 professionals agree to conduct prevention activities, as employees of the
			 Centers for Disease Control and Prevention and the Agency for Toxic
			 Substances and Disease Registry, in consideration of the Federal
			 Government agreeing to make payments on the principal and interest of the
			 educational loans of such health professionals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Experts to Control, Understand, and Respond to Emergencies Act or the SECURE Act. 2.Improvement of loan repayment program for prevention activitiesSection 317F of the Public Health Service Act (42 U.S.C. Sec. 247b–7) is amended—
 (1)in subsection (a)(1)— (A)by inserting after conduct prevention activities the following: , including rapid response to major health threats,; and
 (B)by striking $35,000 and inserting $50,000; (2)in subsection (a)(2)(B), by striking 3 years and inserting 2 years; and
 (3)in section (c)— (A)by striking 1994 and inserting 2019; and
 (B)by striking 1995 through 2002 and inserting 2020 through 2023. 